 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     PARENT ON BEHALF OF              ) CASE NO. 2:18-cv-02312-JFW-JEM
11   STUDENT,                         )
12                                    ) JUDGMENT Judge: Honorable
                    Plaintiff,        )
13                                    ) John F. Walter
14   v.                               )
                                      )
15   GARVEY SCHOOL DISTRICT,          )
16                                    )
                    Defendant.        )
17
     ________________________________ )
18

19

20
           WHEREAS, on November 20, 2017, the Administrative Law Judge issued a

21   Decision in partial favor of Defendant Garvey School District and partially against
22
     Plaintiff Parent, acting on behalf of herself and Student, and
23

24         WHEREAS, Parent, on behalf of herself and Student, appealed those parts of

25   the Administrative Law Judge’s Decision that found against her to this Court, and
26
           WHEREAS, the Court Trial was conducted on July 2, 2019, and
27
28   Parent v. Garvey Sch. Dist.                 1                              Judgment
     Case No. CV 18-2312-JFW (JEMx)
           WHEREAS, the Court has further considered each of the parties’ proposed
 1

 2   Findings of Fact and Conclusions of Law, Defendant’s Motion for Summary
 3
     Judgment, its accompanying Memorandum of Points and Authorities, and Plaintiff’s
 4

 5
     Opposition to it, and further considered party Declarations, other pleadings, and the

 6   underlying administrative record,
 7
           IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED, AND
 8

 9
     DECREED that judgement is entered in this action, as follows:

10

11
           The Court affirms the Administrative Law Judge’s November 20, 2017
12

13   Decision on all issues before it.

14         The Clerk is ordered to enter this judgment.
15

16

17
            August 29, 2019
     Dated: ___________                     By:       ___________________

18                                                    JOHN F. WALTER
19                                                    UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27
28   Parent v. Garvey Sch. Dist.                  2                              Judgment
     Case No. CV 18-2312-JFW (JEMx)
